FULMER, Judge.
In this appeal, the State challenges the sentence imposed after the trial court granted Baker’s motion to correct illegal sentence in Pinellas County case number CRC83-10641CFANO. We affirm. However, we note that our affirmance does not address whether the newly imposed sentence will entitle Baker to prevail in a challenge to the habitual offender sentence imposed in Seminole County case number CRC91-2533CFANO because that is a question that must be decided by the circuit court of Seminole County.
CASANUEVA1 and WALLACE, JJ., Concur.